Here is an appeal from a judgment of conviction for the offense of unlawfully possessing a still, etc. The entire record and all the evidence in this case has been read and considered by this court sitting en banc. Our conclusion is that the conviction of this appellant upon this evidence was unwarranted and erroneous. This case is not unlike that of Guin v. State, 19 Ala. App. 67, 94 So. 788, to which we are cited. The state failed to meet the required burden of proof, and the court committed reversible error in refusing to defendant the general affirmative charge.
Reversed and remanded.